Title: To Thomas Jefferson from Gideon Granger, 4 June 1800
From: Granger, Gideon
To: Jefferson, Thomas



Dear Sir.
Suffield June 4th. 1800—

Before I left Philadelphia you will recollect that I engaged to give some Information respecting the Issue of the late Election in Connecticut, and the State of the public mind in New England. The period has now arrived when I can speak with more confidence and with more accuracy, than I had even expected. Our Legislature closed it’s Session last friday. when our Votes for Candidates for Congress were counted, it appeared that of five new Candidates, necessary to fill the list—Three of the Republican Ticket—Hart, Mather and Granger were elected—Upon the meeting of the Legislature which is composed of about One hundred & Ninety Representatives—The Republicans could count upon 63 in their Interest—while The Other party had not more than 40 who were known to be with them strongly, Altho’ the rest went with the Current of N England politics—(their real opinions unknown) before this Time The Charge of Democracy as they Term it was Sufficient to displace any Judge, or Other Officer of Goverment—The party still confiding in their Strength made, at the Meeting of the Repl. for Hartford County, an Attack upon Judge Bull, and succeeded to displace him from his Offices. his defence in the Legislature devolved upon me  solely. Their Attack was very violent, Illiberal and uncandid—But when the vote was called to their Utter Astonishment Two Thirds of the House were in favor of Mr: Bull. Their Disappointment exceeded discription. The Charm was broken. Many, very many of the Members, who were unknown—avowed themselves in favor of the Old principles of ’76—We had sev’ral Other little Trials of Strength—in evry case we succeeded—In evry instance we gained Strength: and I think I may say with truth that for Ten days before our Session closed we had a clear and decided majority. I am not without Great hopes that Connecticut will afford strong aid towards effecting a change in the Administration and I feel the most perfect confidence, that if she should not and a change should take place, she will be one of the Strongest in Support of the New-Administration. This gives me great pleasure when I reflect, that I had to Support myself, allmost without even accidental—Aid, against a violent Tempest for Three years—Mr: Edwards has avowed himself openly—he will be a Candidate for Senator in the room of Tracey, and about the first of September will resign his offices & take a Seat in Our Legislature at the fall Session—evry possible exertion is making, (tho evry thing is perfectly Still) to effect a change in the Senate & House of Repes. of the UStates—and also in Our Own State Legislature, and also to carry Republican Electors—The whole arangement rests upon Three of Us. we all think the Chances equal at least and yet during all these Things I cannot learn that they apprehend any Such plan—from the habits of Our People & their mode of Electioneering evry Thing is lost, unless the most perfect Secrecy is observed—I am told Govenor Fenner has taken open ground with us. this leads me to believe that there are many chances for Success in Rhode Island—In Short as it respects New England generally, a mighty revolution in Opinion has taken place within One Year—The people are awakening to a True Sense of their Interest—they perceive that the late System of Measures will in a few years rob them of their Liberty and property, and they are fast rallying round the Standard of Republicanism—They cannot much longer be deceived by the Cry that we mean to destroy the Constitution & Govermt of Our Common Country—They must—They will know that all Such representations are false. Many of the proprietors here feel very uneasy at a report that Tracey is next fall to be Governor of the NorthWest Territory—There are many Republicans Who are removing into that Country that abhor his System of Terror—
you will recollect, Sir, that I had the pleasure of Introducing to Your Acquaintance at Philadelphia my Brother in Law Calvin Pease  Esq. who has removed onto the Connecticut Reserve—he is a Candidate for the Offices of Clerk of the County—Clerk of the quarter Sessions & Clerk of the Orphans Court in a new County to be formd of the Reserve, which offices are generally bestowed on the Same person—he has some Letters of Recommendation, is a man of very fair Character of good Abilities and decent Information, A Letter of Recommendation to Govr: St Clair, if consistent with your feelings & Sense of propriety will lay me under great Obligations—I have Sent this Letter inclosed in One to Mr. Beckley to whom I have communicated only very generally— An Answer would give me great pleasure—Sincerely devoted to the Liberty, the prosperity & happiness of my fellow Citizens I Am Sir With Great Esteem & Respect your friend

Gidn: Granger Junr:

